Case 1:18-cv-00036-ACK-KJM Document 40 Filed 10/04/19 Page 1 of 3         PageID #: 120




  COX, WOOTTON, LERNER, GRIFFIN & HANSEN LLP

  NORMAND R. LEZY 6297
     E-Mail: nlezy@cwlfirm.com
  MICHAEL J. NAKANO 6940
     E-Mail: mnakano@cwlfirm.com
  Davies Pacific Center, Suite 1099
  841 Bishop Street
  Honolulu, Hawaii 96813
  Telephone: (808) 744-7020
  Facsimile: (808) 354-0427

  Attorneys for Defendant
  TRILOGY CORPORATION

                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   DAVID C. JAMES, JR.                         CIVIL NO. 18-00036 ACK-KJM

                     Plaintiff,                ORDER AND STIPULATION FOR
        vs.                                    DISMISSAL OF ALL CLAIMS
                                               AND ALL PARTIES WITH
   TRILOGY CORPORATION dba                     PREJUDICE
   TRILOGY EXCURSIONS; DOES 1-10
   and ROE CORPORATIONS 1-10,
   inclusive,                                  Trial: February 11, 2020

                     Defendants.

              ORDER AND STIPULATION FOR DISMISSAL OF ALL
                CLAIMS AND ALL PARTIES WITH PREJUDICE

              Pursuant to the Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), IT

  IS HEREBY STIPULATED by and among the parties hereto that the Complaint
Case 1:18-cv-00036-ACK-KJM Document 40 Filed 10/04/19 Page 2 of 3          PageID #: 121




  against Defendant TRILOGY CORPORATION is hereby dismissed with prejudice.

  Each party to bear its own attorneys fees and costs.

               All parties have executed this Stipulation. There are no remaining parties

  or issues.

               Trial of this matter is scheduled for February 11, 2020.


               DATED: Honolulu, Hawaii, October 3, 2019.


                                         /s/ Jan M. Weinberg
                                         JAN M. WEINBERG
                                         JUSTIN M. CLOUSER
                                         Attorney for Plaintiff
                                         DAVID C. JAMES, JR.


                                         /s/ Michael J. Nakano
                                         NORMAND R. LEZY
                                         MICHAEL J. NAKANO
                                         Attorneys for Defendant
                                         TRILOGY CORPORATION




                                             2
Case 1:18-cv-00036-ACK-KJM Document 40 Filed 10/04/19 Page 3 of 3   PageID #: 122




  APPROVED AND SO ORDERED:

  DATED: Honolulu, Hawai`i, October 4, 2019.




                                 ________________________________
                                 Alan C. Kay
                                 Sr. United States District Judge




  _________________________________________________________________
  DAVID C. JAMES, JR. V. TRILOGY CORPORATION, Civil No. 18-00036 ACK-KJM; ORDER
  AND STIPULATION FOR DISMISSAL OF ALL CLAIMS AND ALL PARTIES WITH
  PREJUDICE




                                        3
